Citation Nr: 0942881	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The Veteran served two separate periods of active duty, from 
September 1966 to August 1969 and from August 1974 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In June 2005, the Board reviewed the Veteran's claims file, 
which revealed that the examiner that conducted the August 
2002 VA examination provided an opinion as to whether the 
Veteran's then current left knee disorder was caused by his 
service-connected right knee disability, but did not address 
whether the Veteran's left knee disorder was related to his 
active duty service or was aggravated by his service-
connected right knee disability.  As such, the Board 
concluded that an additional VA examination must be conducted 
and further medical opinions must be obtained.  38 C.F.R. §§ 
3.326, 3.327 (2009).

Pursuant to the Board's June 2005 remand, the RO scheduled 
the Veteran for a VA examination, which took place in 
September 2005.  The RO requested that the examiner provide 
an opinion concerning the etiology of the Veteran's left knee 
disorder and an opinion regarding whether the Veteran's left 
knee condition was due to or aggravated by his service-
connected right knee condition.  As a result of the September 
2005 examination, the examiner opined:

No scientific studies have ever shown 
that patient's [sic] develop degenerative 
changes of 1 side due to conditions on 
the opposite side.  Therefore, it is less 
likely as not that degenerative changes 
of the left side are a consequence of 
[the] [V]eteran's service-connected right 
knee condition.  The exact etiology is 
unknown, but again, it is less likely as 
not simply due to the right-sided 
condition.  There are no records of any 
problems with the left knee following 
service.  (Emphasis added).

After reviewing this opinion, the RO found that the examiner 
neglected to include an opinion as to the etiological 
relationship, if any, between the Veteran's then current left 
knee disorder and his active duty service.  As such, the RO 
requested that the examiner provided an addendum to the 
September 2005 examination report.  In the December 2005 
addendum, the examiner reiterated the opinion: 

[N]o scientific studies have ever shown 
that patient's [sic] develop degenerative 
changes of one side due to conditions on 
the opposite side.  Therefore, it was less 
likely as not that degenerative changes of 
the left knee are a consequence of [the] 
[V]eteran's service-connected right knee 
condition.  I will stand by that opinion.

After reviewing the examiner's December 2005 addendum, the RO 
determined that the examiner's opinion was inadequate for 
purposes of determining service connection for the Veteran's 
left knee disorder.  Thus, the RO again requested that the 
examiner review the Veteran's claims file and provide an 
opinion as to the etiologically relationship between the 
Veteran's left knee disorder and his active duty service.  
The examiner was further asked to ascertain the relationship, 
if any, between the Veteran's left knee disorder and his 
service-connected right knee disability.  In June 2006, 
subsequent to reviewing the Veteran's claims file, the 
examiner rendered the following opinion:

[I]t is less likely as not that the 
eventual degenerative changes of the left 
knee are a direct consequence of the 
[V]eteran's military experiences.

...

With regard to secondary cause of 
degeneration of the left knee as a 
complication of the injury to the right 
knee, it again must be stated it is less 
likely as not that this has occurred...As 
I have stated in my prior opinions, there 
have never been any scientific studies 
that show patient's [sic] develop 
degenerative changes of one side of the 
body due to conditions on the other 
side...Therefore, I will continue with my 
prior opinion that it is less likely as 
not that the [V]eteran's degenerative 
changes of the left knee are a 
complication of the right knee.  
(Emphasis added).

The RO confirmed and continued the denial of service 
connection for a left knee disorder, to include as secondary 
to the service-connected right knee disability, in both the 
March and August 2008 Supplemental Statements of the Case.  
This claim has been remitted to the Board for further 
appellate review.

While the examiner provided an adequate opinion regarding the 
etiological relationship between the Veteran's current left 
knee disorder and his active duty service, and between the 
Veteran's current left knee disorder and his 
service-connected right knee disability, the examiner has yet 
to provide an opinion was to whether the Veteran's current 
left knee disorder is aggravated by his service-connected 
right knee disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability, but only that degree, over and above 
the degree of disability existing prior to the aggravation.  
Id.

In each of the opinions subsequent to the Board June 2005 
remand, the examiner stated that current left knee disorder 
did not develop as a consequence or due to his service-
connected right knee disability.  These opinions fail to 
address whether the Veteran's service-connected right knee 
disability aggravates his current left knee disorder.  
Consequently, the Board finds that the September 2005, 
December 2005, and June 2006 examinations are inadequate for 
purposes of determining service connection for the Veteran's 
current left knee disorder.  "Once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one."  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  As such, the Board finds that a 
remand is warranted for an examination wherein the examiner 
ascertains whether the Veteran's service-connected right knee 
disability aggravates his current left knee disorder.

Further, the Court of Appeals for Veterans Claims has held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Consequently, because the RO 
did not ensure that the post-remand examinations fully 
complied with the directives of the Board's June 2005 Remand, 
an additional examination is necessary so that a complete 
examination can be conducted, and all requested clinical 
findings be documented.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be scheduled for an 
appropriate VA medical examination to 
determine whether his left knee disability 
is aggravated by his service-connected 
right knee disorder.  The examination must 
be conducted by a physician.  All tests 
deemed appropriate by the physician must 
be performed.  All pertinent 
symptomatology and findings must be 
reported in detail.  The Veteran's claims 
folder must be reviewed in conjunction 
with the examination.  Following a review 
of the service and post-service treatment 
records, the physician must state whether 
any diagnosed left knee disorder is 
aggravated by the Veteran's service-
connected right knee disorder.  A complete 
rationale for all opinions must be 
provided.  If the physician is unable to 
render any opinion without resorting to 
speculation, the physician must provide an 
explanation as to why speculation is so 
required.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examiner's report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the examination report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  
Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


